Name: Council Regulation (EEC) No 3013/77 of 20 December 1977 amending Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products, originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 77 Official Journal of the European Communities No L 355/31 COUNCIL REGULATION (EEC) No 3013/77 of 20 December 1977 amending Regulation (EEC) No 706/76 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricul ­ tural products, originating in the African, Caribbean and Pacific States or in the overseas countries and territories that, by means of exact alignment of these tariff speci ­ fications with the amended Common Customs Tariff Nomenclature, the tariff advantages previously granted to the African, Caribbean and Pacific States and to the overseas countries and territories are preserved unchanged, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (!), Whereas in consequence of the Customs Cooperation Council recommendation the Common Customs Tariff Nomenclature shall be amended in a number of instances with effect from 1 January 1978 ; Whereas other amendments have been made autonom ­ ously to the Common Customs Tariff ; Whereas it is therefore necessary to adapt certain tariff specifications set out in Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (2) so HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 706/76 is hereby amended as follows : 1 . In Article 3, the words 'falling within subheading 02.01 A II a) of the Common Customs Tariff shall read : 'falling within subheading 02.01 A II of the Common Customs Tariff. 2. In Article 12 :  in the second indent of paragraph 2, the refer ­ ence ' 11.06' shall be replaced by ' 11.04C' ;  the table in paragraph 3 shall be amended as follows : 'CCT heading No Description 07.06 (unchanged) 1 1 .04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : ex I. Denatured (a) :  Flour and meal of arrowroot II . Other : ex (a) For the manufacture of starches (a) :  Flour and meal of arrowroot ex (b) Other :  Flour and meal of arrowroot 1 1 .08 (unchanged) (a) Entry under this subheading is subject to conditions to be determined by the competent authorities.' ( ) OJ No C 299, 12. 12. 1977, p. 54. (2) OJ No L 85, 31 . 3 . 1976, p. 2. No L 355/32 31 . 12. 77Official Journal of the European Communities 3 . In Article 14(1 ) the reference to 'Regulation (EEC) No 865/68 shall be replaced by a reference to 'Regulation (EEC) No 51 6/77 ( 1 )&gt; . The footnote referring to Regulation (EEC) No 516/77 shall be added at the bottom of the page corresponding to Article 14 : X1 ) OJ No L 73, 21 . 3 . 1977, p. 1 '. 4. The following provisions shall be inserted after the table in Article 14 : TITLE Villa Wine Article 14a The products listed below shall be imported free of customs duties : CCT heading No Description 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1-33 at 15 °C : I. Grape juice (including grape must) : ex (a) Of a value exceeding 22 u.a. per 100 kg net weight :  With an added sugar content exceeding 30 % by weight (b) Of a value not exceeding 22 u.a. per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight B. Of a specific gravity of 1 -33 or less at 1 5 ° C : 1 . Grape, apple and pear juice (including grape must); mixtures of apple and pear juice : (a) Of a value exceeding 1 8 u.a. per 1 00 kg net weight : 1 . Grape juice (including grape must) : (aa) Concentrated : 1 1 . With an added sugar content exceeding 30 % by weight (bb) Other : 11 . With an added sugar content exceeding 30 % by weight (b) Of a value of 18 u.a. or less per 100 kg net weight : 1 . Grape juice (including grape must) : (aa) Concentrated : 11 . With an added sugar content exceeding 30 % by weight (bb) Other : 11 . With an added sugar content exceeding 30 % by weight.' 31 . 12. 77 No L 355/33Official Journal of the European Communities 5. The table in Article 1 7 shall read as follows : 'CCT heading No Description 17.04 (unchanged) 18.06 (unchanged) 19.02 Malt extract ; preparations of flour, meal , starch or malt extract (the remainder unchanged) B. Other : II . Other : (a) Containing no milkfats or containing less than 1 -5 % by weight of such fats : 4 . Containing 45 % or more but less than 65 % by weight of starch : 19.04 (unchanged) 19.07 Bread, ships ' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products : D. (unchanged) ex II . (unchanged) 19.08 (unchanged)' The table in Article 19 shall read as follows : ¢CCT heading No Description 01.02 (unchanged) 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : II . Of bovine animals 10.06 (unchanged)' Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1977. For the Council The President J. CHABERT